UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06247 AMERICAN CENTURY WORLD MUTUAL FUNDS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 11-30 Date of reporting period: 02-28-2011 ITEM 1.SCHEDULE OF INVESTMENTS. American Century Investments® Quarterly Portfolio Holdings Emerging Markets Fund February 28, 2011 Emerging Markets – Schedule of Investments FEBRUARY 28, 2011 (UNAUDITED) Shares Value COMMON STOCKS—99.7% BRAZIL—14.5% BR Malls Participacoes SA Cia de Bebidas das Americas Preference Shares ADR Itau Unibanco Holding SA Preference Shares MRV Engenharia e Participacoes SA Natura Cosmeticos SA PDG Realty SA Empreendimentos e Participacoes Petroleo Brasileiro SA-Petrobras ADR Vale SA Preference Shares CANADA—0.8% Pacific Rubiales Energy Corp. HONG KONG—8.7% C C Land Holdings Ltd. China Merchants Holdings International Co. Ltd. China Overseas Land & Investment Ltd. China Unicom (Hong Kong) Ltd. CNOOC Ltd. Comba Telecom Systems Holdings Ltd. GCL Poly Energy Holdings Ltd.(1) Xinyi Glass Holdings Ltd. HUNGARY—0.5% OTP Bank plc(1) INDIA—6.0% Crompton Greaves Ltd. HDFC Bank Ltd. ICICI Bank Ltd. Infosys Technologies Ltd. Mundra Port and Special Economic Zone Ltd. Tata Motors Ltd. INDONESIA—2.7% PT Astra International Tbk PT Bank Rakyat Indonesia (Persero) Tbk PT Indofood CBP Sukses Makmur Tbk(1) PT Perusahaan Gas Negara PT Semen Gresik (Persero) Tbk MALAYSIA—1.8% CIMB Group Holdings Bhd MEXICO—3.4% Alfa SAB de CV, SeriesA America Movil SAB de CV, SeriesL ADR Grupo Mexico SAB de CV, SeriesB Wal-Mart de Mexico SAB de CV PEOPLE'S REPUBLIC OF CHINA—14.8% AAC Acoustic Technologies Holdings, Inc. Emerging Markets – Schedule of Investments FEBRUARY 28, 2011 (UNAUDITED) Shares Value Baidu, Inc. ADR(1) China BlueChemical Ltd. H Shares China Liansu Group Holdings Ltd.(1) China National Building Material Co. Ltd. H Shares China Oilfield Services Ltd. H Shares Ctrip.com International Ltd. ADR(1) Dongfeng Motor Group Co. Ltd. H Shares Focus Media Holding Ltd. ADR(1) Industrial & Commercial Bank of China Ltd. H Shares Mongolian Mining Corp.(1) Ping An Insurance Group Co. of China Ltd. H Shares Sany Heavy Equipment International Holdings Co. Ltd. Sateri Holdings Ltd.(1) Tencent Holdings Ltd. Xingda International Holdings Ltd. ZTE Corp. H Shares POLAND—0.6% Powszechna Kasa Oszczednosci Bank Polski SA RUSSIAN FEDERATION—6.8% CTC Media, Inc. Magnit OJSC GDR NovaTek OAO GDR Rosneft Oil Co. OJSC GDR Sberbank of Russia SOUTH AFRICA—6.6% Barloworld Ltd. Exxaro Resources Ltd. Impala Platinum Holdings Ltd. MTN Group Ltd. Naspers Ltd. N Shares Sasol Ltd. SOUTH KOREA—15.1% Celltrion, Inc. CrucialTec Co. Ltd.(1) Doosan Infracore Co. Ltd.(1) Hyundai Heavy Industries Co. Ltd. Hyundai Motor Co. Hyundai Steel Co. LG Chem Ltd. LG Household & Health Care Ltd. Samsung Electronics Co. Ltd. SWITZERLAND—1.2% Ferrexpo plc TAIWAN (REPUBLIC OF CHINA)—9.3% Hon Hai Precision Industry Co. Ltd. HTC Corp. Synnex Technology International Corp. Taiwan Semiconductor Manufacturing Co. Ltd. Emerging Markets – Schedule of Investments FEBRUARY 28, 2011 (UNAUDITED) Shares Value Wistron Corp. THAILAND—3.2% Banpu PCL CP ALL PCL Kasikornbank PCL NVDR TURKEY—1.7% Tofas Turk Otomobil Fabrikasi AS Turkiye Garanti Bankasi AS Turkiye Sise ve Cam Fabrikalari AS(1) UNITED KINGDOM—2.0% Antofagasta plc International Personal Finance plc TOTAL INVESTMENT SECURITIES—99.7% (Cost $440,217,514) OTHER ASSETS AND LIABILITIES — 0.3% TOTAL NET ASSETS — 100.0% Market Sector Diversification (as a % of net assets) Information Technology 23.3% Financials 17.8% Materials 17.2% Energy 11.4% Consumer Discretionary 11.0% Industrials 8.6% Consumer Staples 5.7% Telecommunication Services 3.5% Health Care 0.8% Utilities 0.4% Cash and Equivalents* 0.3% * Includestemporary cash investments andother assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt GDR - Global Depositary Receipt NVDR - Non-Voting Depositary Receipt OJSC - Open Joint Stock Company Non-income producing. Emerging Markets – Schedule of Investments FEBRUARY 28, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund's portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Foreign Common Stocks – Emerging Markets – Schedule of Investments FEBRUARY 28, 2011 (UNAUDITED) 3. Federal Tax Information As of February 28, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Global Growth Fund February 28, 2011 Global Growth – Schedule of Investments FEBRUARY 28, 2011 (UNAUDITED) Shares Value COMMON STOCKS—98.9% AUSTRALIA—2.6% BHP Billiton Ltd. Wesfarmers Ltd. AUSTRIA—1.0% Erste Group Bank AG BELGIUM—0.9% Anheuser-Busch InBev NV DENMARK—1.0% Carlsberg A/S B Shares Pandora A/S(1) FRANCE—3.3% Danone SA Pernod-Ricard SA Safran SA GERMANY—2.1% Bayerische Motoren Werke AG Fresenius Medical Care AG & Co. KGaA Lanxess AG HONG KONG—1.8% China Unicom (Hong Kong) Ltd. CNOOC Ltd. Li & Fung Ltd. INDIA—0.9% Infosys Technologies Ltd. ADR Larsen & Toubro Ltd. INDONESIA—0.6% PT Bank Mandiri (Persero) Tbk ISRAEL—0.4% Teva Pharmaceutical Industries Ltd. ADR ITALY—1.8% Saipem SpA JAPAN—4.4% Komatsu Ltd. Nitori Holdings Co. Ltd. ORIX Corp. Rakuten, Inc. NETHERLANDS—1.0% ASML Holding NV New York Shares European Aeronautic Defence and Space Co. NV(1) PEOPLE'S REPUBLIC OF CHINA—2.5% Baidu, Inc. ADR(1) Global Growth – Schedule of Investments FEBRUARY 28, 2011 (UNAUDITED) Shares Value Ctrip.com International Ltd. ADR(1) Industrial & Commercial Bank of China Ltd. H Shares POLAND—0.9% Powszechna Kasa Oszczednosci Bank Polski SA PORTUGAL—0.4% Jeronimo Martins SGPS SA RUSSIAN FEDERATION—0.1% Magnit OJSC GDR SOUTH KOREA—1.8% Hyundai Motor Co. SWEDEN—1.9% Atlas Copco AB A Shares Sandvik AB SWITZERLAND—5.9% Adecco SA Holcim Ltd. Novartis AG Sonova Holding AG Swatch Group AG (The) Weatherford International Ltd.(1) Xstrata plc TURKEY—0.6% Turkiye Garanti Bankasi AS UNITED KINGDOM—12.5% Admiral Group plc Antofagasta plc ARM Holdings plc Barclays plc BG Group plc Capita Group plc (The) Compass Group plc HSBC Holdings plc Intertek Group plc Petrofac Ltd. Reckitt Benckiser Group plc Rio Tinto plc UNITED STATES—50.5% Air Products & Chemicals, Inc. Amazon.com, Inc.(1) American Express Co. American Tower Corp., ClassA(1) Apache Corp. Apple, Inc.(1) Celgene Corp.(1) Cerner Corp.(1) Charles Schwab Corp. (The) CIT Group, Inc.(1) Coach, Inc. Global Growth – Schedule of Investments FEBRUARY 28, 2011 (UNAUDITED) Shares Value Colgate-Palmolive Co. Danaher Corp. Discovery Communications, Inc., ClassA(1) EMC Corp.(1) Equinix, Inc.(1) Expeditors International of Washington, Inc. Express Scripts, Inc.(1) FactSet Research Systems, Inc. Fifth Third Bancorp. Google, Inc., ClassA(1) Harley-Davidson, Inc. Home Depot, Inc. (The) IntercontinentalExchange, Inc.(1) Johnson Controls, Inc. Liberty Global, Inc., ClassA(1) MasterCard, Inc., ClassA Occidental Petroleum Corp. Oracle Corp. PNC Financial Services Group, Inc. Precision Castparts Corp. priceline.com, Inc.(1) QUALCOMM, Inc. Rockwell Automation, Inc. Royal Caribbean Cruises Ltd.(1) Schlumberger Ltd. Starbucks Corp. Union Pacific Corp. United Parcel Service, Inc., ClassB Walt Disney Co. (The) Whole Foods Market, Inc. TOTAL COMMON STOCKS (Cost $332,095,875) TEMPORARY CASH INVESTMENTS — 0.6% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Bank of America Securities, LLC, (collateralized by various U.S. Treasury obligations, 5.00%-5.50%, 8/15/28-5/15/37, valued at $2,961,175), in a joint trading account at 0.14%, dated 2/28/11, due 3/1/11 (Delivery value $2,900,011) TOTAL TEMPORARY CASH INVESTMENTS (Cost $2,951,129) TOTAL INVESTMENT SECURITIES—99.5% (Cost $335,047,004) OTHER ASSETS AND LIABILITIES — 0.5% TOTAL NET ASSETS — 100.0% Global Growth – Schedule of Investments FEBRUARY 28, 2011 (UNAUDITED) Market Sector Diversification (as a % of net assets) Information Technology 17.8% Consumer Discretionary 17.4% Financials 15.0% Industrials 15.0% Energy 10.0% Consumer Staples 7.9% Materials 7.6% Health Care 5.4% Telecommunication Services 2.8% Cash and Equivalents* 1.1% * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt GDR - Global Depositary Receipt OJSC - Open Joint Stock Company Non-income producing. Global Growth – Schedule of Investments FEBRUARY 28, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks – – Foreign Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – Global Growth – Schedule of Investments FEBRUARY 28, 2011 (UNAUDITED) 3. Federal Tax Information As of February 28, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings International Discovery Fund February 28, 2011 International Discovery – Schedule of Investments FEBRUARY 28, 2011 (UNAUDITED) Shares Value COMMON STOCKS—99.5% AUSTRALIA—7.1% Amcor Ltd. Atlas Iron Ltd.(1) Boart Longyear Group Iluka Resources Ltd.(1) Incitec Pivot Ltd. AUSTRIA—1.2% Andritz AG BELGIUM—3.9% Bekaert SA Umicore SA BRAZIL—1.6% CETIP SA - Balcao Organizado de Ativos e Derivativos Totvs SA CANADA—7.6% Agrium, Inc. Bankers Petroleum Ltd.(1) Finning International, Inc. First Quantum Minerals Ltd. Open Text Corp.(1) Pacific Rubiales Energy Corp. Silver Wheaton Corp.(1) Valeant Pharmaceuticals International, Inc. CAYMAN ISLANDS—0.6% Herbalife Ltd. DENMARK—4.6% Coloplast A/S B Shares Danisco A/S FLSmidth & Co. A/S Pandora A/S(1) FINLAND—2.1% Metso Oyj Nokian Renkaat Oyj FRANCE—8.7% Alcatel-Lucent(1) Bureau Veritas SA Edenred(1) Faurecia(1) Rexel SA(1) Safran SA SEB SA International Discovery – Schedule of Investments FEBRUARY 28, 2011 (UNAUDITED) Shares Value Technip SA GERMANY—10.3% adidas AG Brenntag AG(1) Hugo Boss AG Preference Shares Infineon Technologies AG Kabel Deutschland Holding AG(1) Kloeckner & Co. SE(1) Lanxess AG ProSiebenSat.1 Media AG Preference Shares HONG KONG—0.6% Brilliance China Automotive Holdings Ltd.(1) Wing Hang Bank Ltd. IRELAND—1.1% Experian plc ISRAEL—1.3% Mellanox Technologies Ltd.(1) ITALY—1.1% Banca Monte dei Paschi di Siena SpA(1) Exor SpA Unione di Banche Italiane SCPA JAPAN—11.3% Anritsu Corp. Credit Saison Co. Ltd. Fuji Heavy Industries Ltd. JGC Corp. Makita Corp. NGK Insulators Ltd. Nippon Shokubai Co. Ltd. OSAKA Titanium technologies Co. Ltd. SBI Holdings, Inc. Sumitomo Heavy Industries Ltd. Teijin Ltd. Tokyo Tatemono Co. Ltd. NETHERLANDS—1.0% Koninklijke Vopak NV NORWAY—1.4% Schibsted ASA PEOPLE'S REPUBLIC OF CHINA—3.7% China Liansu Group Holdings Ltd.(1) China Yurun Food Group Ltd. Focus Media Holding Ltd. ADR(1) Mongolian Mining Corp.(1) International Discovery – Schedule of Investments FEBRUARY 28, 2011 (UNAUDITED) Shares Value Spreadtrum Communication, Inc. ADR(1) SINGAPORE—0.7% SembCorp Marine Ltd. SOUTH KOREA—4.3% Celltrion, Inc. Daelim Industrial Co. Ltd. Hyundai Steel Co. NCSoft Corp. SPAIN—0.3% Amadeus IT Holding SA A Shares(1) SWEDEN—6.2% Hexagon AB B Shares Lundin Petroleum AB(1) Modern Times Group AB B Shares Swedbank AB A Shares(1) Swedish Match AB SWITZERLAND—4.9% Informa plc STMicroelectronics NV Sulzer AG Wolseley plc(1) TAIWAN (REPUBLIC OF CHINA)—1.8% Far Eastern New Century Corp. First Financial Holding Co. Ltd. TPK Holding Co. Ltd.(1) Wintek Corp.(1) THAILAND—0.5% Banpu PCL UNITED KINGDOM—11.6% Admiral Group plc Afren plc(1) Aggreko plc ARM Holdings plc Burberry Group plc Croda International plc GKN plc ITV plc(1) Man Group plc Michael Page International plc Petrofac Ltd. Schroders plc Smith & Nephew plc Subsea 7 SA TOTAL COMMON STOCKS (Cost $857,520,087) International Discovery – Schedule of Investments FEBRUARY 28, 2011 (UNAUDITED) Shares Value TEMPORARY CASH INVESTMENTS — 0.7% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Bank of America Securities, LLC, (collateralized by various U.S. Treasury obligations, 5.00%-5.50%, 8/15/28-5/15/37, valued at $7,351,883), in a joint trading account at 0.14%, dated 2/28/11, due 3/1/11 (Delivery value $7,200,028) TOTAL TEMPORARY CASH INVESTMENTS (Cost $7,287,812) TOTAL INVESTMENT SECURITIES—100.2% (Cost $864,807,899) OTHER ASSETS AND LIABILITIES — (0.2)% TOTAL NET ASSETS — 100.0% Market Sector Diversification (as a % of net assets) Industrials 25.7% Materials 21.2% Consumer Discretionary 16.5% Information Technology 12.3% Financials 8.8% Energy 8.3% Health Care 3.6% Consumer Staples 3.1% Cash and Equivalents* 0.5% * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt (1)Non-income producing. International Discovery – Schedule of Investments FEBRUARY 28, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuation The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. International Discovery – Schedule of Investments FEBRUARY 28, 2011 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund's portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Foreign Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – 3. Federal Tax Information As of February 28, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings International Growth Fund February 28, 2011 International Growth – Schedule of Investments FEBRUARY 28, 2011 (UNAUDITED) Shares Value COMMON STOCKS—99.4% AUSTRALIA—2.0% BHP Billiton Ltd. Wesfarmers Ltd. AUSTRIA—0.7% Erste Group Bank AG BELGIUM—1.3% Anheuser-Busch InBev NV Umicore SA BERMUDA—1.1% Seadrill Ltd. Signet Jewelers Ltd.(1) BRAZIL—0.3% Banco Santander Brasil SA ADR CANADA—0.8% Canadian National Railway Co. DENMARK—1.7% Novo Nordisk A/S B Shares Pandora A/S(1) FINLAND—0.5% Fortum Oyj FRANCE—10.6% Accor SA Air Liquide SA BNP Paribas Cie Generale d'Optique Essilor International SA Danone SA LVMH Moet Hennessy Louis Vuitton SA Pernod-Ricard SA Publicis Groupe SA Safran SA Schneider Electric SA Technip SA GERMANY—7.8% Allianz SE BASF SE Bayerische Motoren Werke AG Deutsche Boerse AG Fresenius Medical Care AG & Co. KGaA Kabel Deutschland Holding AG(1) Metro AG SAP AG Siemens AG International Growth – Schedule of Investments FEBRUARY 28, 2011 (UNAUDITED) Shares Value ThyssenKrupp AG HONG KONG—2.8% China Unicom Ltd. ADR CNOOC Ltd. Li & Fung Ltd. Sun Hung Kai Properties Ltd. INDIA—1.0% Housing Development Finance Corp. Ltd. Infosys Technologies Ltd. INDONESIA—0.5% PT Bank Mandiri (Persero) Tbk IRELAND—1.1% Accenture plc, ClassA ISRAEL—0.6% Teva Pharmaceutical Industries Ltd. ADR ITALY—2.2% Saipem SpA UniCredit SpA JAPAN—11.6% Canon, Inc. FANUC CORP. Komatsu Ltd. Mitsubishi Corp. Mitsubishi UFJ Financial Group, Inc. Murata Manufacturing Co. Ltd. Nissan Motor Co. Ltd. Nitori Holdings Co. Ltd. ORIX Corp. Rakuten, Inc. SOFTBANK CORP. Sumitomo Realty & Development Co. Ltd. Unicharm Corp. Yahoo Japan Corp. LUXEMBOURG—0.4% Millicom International Cellular SA MACAU—0.5% Wynn Macau Ltd. MULTI-NATIONAL—0.7% iShares MSCI EAFE Index Fund NETHERLANDS—3.7% ASML Holding NV CNH Global NV(1) European Aeronautic Defence and Space Co. NV(1) Royal Dutch Shell plc B Shares International Growth – Schedule of Investments FEBRUARY 28, 2011 (UNAUDITED) Shares Value Unilever NV CVA NORWAY—1.0% Petroleum Geo-Services ASA(1) Yara International ASA PEOPLE'S REPUBLIC OF CHINA—2.1% Baidu, Inc. ADR(1) Ctrip.com International Ltd. ADR(1) Focus Media Holding Ltd. ADR(1) Industrial & Commercial Bank of China Ltd. H Shares POLAND—1.3% Powszechna Kasa Oszczednosci Bank Polski SA PORTUGAL—0.9% Jeronimo Martins SGPS SA RUSSIAN FEDERATION—1.5% Magnit OJSC GDR Sberbank of Russia SOUTH KOREA—1.7% Hyundai Motor Co. Samsung Electronics Co. Ltd. SPAIN—1.7% Banco Bilbao Vizcaya Argentaria SA Banco Santander SA Inditex SA SWEDEN—5.6% Alfa Laval AB Atlas Copco AB A Shares Modern Times Group AB B Shares Sandvik AB Swedbank AB A Shares(1) Telefonaktiebolaget LM Ericsson B Shares Volvo AB B Shares(1) SWITZERLAND—11.2% Adecco SA Holcim Ltd. Kuehne + Nagel International AG Nestle SA Novartis AG SGS SA Sonova Holding AG Swatch Group AG (The) Syngenta AG UBS AG(1) Wolseley plc(1) International Growth – Schedule of Investments FEBRUARY 28, 2011 (UNAUDITED) Shares Value Xstrata plc TAIWAN (REPUBLIC OF CHINA)—1.4% HTC Corp. Taiwan Semiconductor Manufacturing Co. Ltd. ADR TURKEY—0.3% Turkiye Garanti Bankasi AS UNITED KINGDOM—18.8% Admiral Group plc Aggreko plc Antofagasta plc ARM Holdings plc Barclays plc BG Group plc British American Tobacco plc Burberry Group plc Capita Group plc (The) Carnival plc Compass Group plc HSBC Holdings plc (Hong Kong) International Consolidated Airlines Group SA(1) International Power plc Lloyds Banking Group plc(1) Petrofac Ltd. Reckitt Benckiser Group plc Rio Tinto plc Schroders plc Tesco plc Vodafone Group plc Whitbread plc TOTAL COMMON STOCKS (Cost $1,324,533,139) TEMPORARY CASH INVESTMENTS — 1.1% Repurchase Agreement, Bank of America Securities, LLC, (collateralized by various U.S. Treasury obligations, 5.00%-5.50%, 8/15/28-5/15/37, valued at $20,524,008), in a joint trading account at 0.14%, dated 2/28/11, due 3/1/11 (Delivery value $20,100,078) (Cost $20,100,000) TOTAL INVESTMENT SECURITIES—100.5% (Cost $1,344,633,139) OTHER ASSETS AND LIABILITIES — (0.5)% TOTAL NET ASSETS — 100.0% International Growth – Schedule of Investments FEBRUARY 28, 2011 (UNAUDITED) Market Sector Diversification (as a % of net assets) Financials 20.3% Industrials 16.5% Consumer Discretionary 14.0% Materials 10.9% Consumer Staples 9.9% Information Technology 9.8% Energy 7.7% Health Care 4.7% Telecommunication Services 4.1% Utilities 0.8% Diversified 0.7% Cash and Equivalents* 0.6% * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt CVA - Certificaten Van Aandelen EAFE - Europe, Australasia, and Far East GDR - Global Depository Receipt MSCI - Morgan Stanley Capital International OJSC - Open Joint Stock Company Non-income producing. International Growth – Schedule of Investments FEBRUARY 28, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Foreign Common Stocks – Temporary Cash Investments – – Total Value of Investment Securities – International Growth – Schedule of Investments FEBRUARY 28, 2011 (UNAUDITED) 3. Federal Tax Information As of February 28, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings International Opportunities Fund February 28, 2011 International Opportunities – Schedule of Investments FEBRUARY 28, 2011 (UNAUDITED) Shares Value COMMON STOCKS& RIGHTS—98.9% AUSTRALIA—5.4% Atlas Iron Ltd.(1) Campbell Brothers Ltd. Iluka Resources Ltd.(1) PanAust Ltd.(1) BERMUDA—1.1% Seawell Ltd.(1) BRAZIL—2.1% Banco do Estado do Rio Grande do Sul Preference Shares, ClassB CETIP SA - Balcao Organizado de Ativos e Derivativos Mills Estruturas e Servicos de Engenharia SA CANADA—10.6% Canadian Western Bank Continental Gold Ltd.(1) Detour Gold Corp.(1) Eastern Platinum Ltd.(1) Gran Tierra Energy, Inc.(1) Legacy Oil + Gas, Inc.(1) Major Drilling Group International, Inc. Quadra FNX Mining Ltd.(1) SEMAFO, Inc.(1) SXC Health Solutions Corp.(1) Trican Well Service Ltd. CYPRUS—0.6% Songa Offshore SE(1) DENMARK—1.1% Christian Hansen Holding A/S FINLAND—0.8% Outotec Oyj FRANCE—2.4% Alten Ltd. Ingenico Teleperformance GERMANY—6.2% Bertrandt AG Dialog Semiconductor plc(1) ElringKlinger AG Gerry Weber International AG Gildemeister AG Kloeckner & Co. SE(1) Pfeiffer Vacuum Technology AG HONG KONG—3.3% EVA Precision Industrial Holdings Ltd. Galaxy Entertainment Group Ltd.(1) International Opportunities – Schedule of Investments FEBRUARY 28, 2011 (UNAUDITED) Shares Value Haier Electronics Group Co. Ltd.(1) Techtronic Industries Co. INDIA—0.7% IRB Infrastructure Developers Ltd. Jubilant Foodworks Ltd.(1) Strides Arcolab Ltd. IRELAND—1.0% Kenmare Resources plc(1) ISRAEL—1.6% Mellanox Technologies Ltd.(1) ITALY—3.3% Interpump Group SpA(1) Pirelli & C SpA Safilo Group SpA(1) JAPAN—17.7% Digital Garage, Inc.(1) Dr. Ci:Labo Co. Ltd. F.C.C. Co. Ltd. Horiba Ltd. Kakaku.com, Inc. Kenedix, Inc.(1) Makino Milling Machine Co. Ltd.(1) Minebea Co. Ltd. Nabtesco Corp. Nifco, Inc. Start Today Co. Ltd. Tamron Co. Ltd. THK Co. Ltd. Toho Titanium Co. Ltd. Toshiba Machine Co. Ltd. Zeon Corp. MEXICO—1.4% Compartamos SAB de CV(1) Genomma Lab Internacional SAB de CV, ClassB(1) NETHERLANDS—1.3% Aalberts Industries NV InterXion Holding NV(1) NORWAY—1.8% Schibsted ASA PEOPLE'S REPUBLIC OF CHINA—7.2% 51job, Inc. ADR(1) AirTAC International Group(1) Chiho-Tiande Group Ltd.(1) China Liansu Group Holdings Ltd.(1) Kingdee International Software Group Co. Ltd. Shenguan Holdings Group Ltd. International Opportunities – Schedule of Investments FEBRUARY 28, 2011 (UNAUDITED) Shares Value SouFun Holdings Ltd. ADR(1) Spreadtrum Communication, Inc. ADR(1) Xingda International Holdings Ltd. PHILIPPINES—0.4% International Container Terminal Services, Inc. SOUTH KOREA—3.0% CrucialTec Co. Ltd.(1) Dongyang Mechatronics Corp. Duksan Hi-Metal Co. Ltd.(1) Mando Corp. Silicon Works Co. Ltd. SPAIN—0.7% NH Hoteles SA(1) SWEDEN—0.7% Elekta AB B Shares SWITZERLAND—2.0% Nobel Biocare Holding AG Panalpina Welttransport Holding AG(1) Temenos Group AG(1) TAIWAN (REPUBLIC OF CHINA)—3.1% J Touch Corp. Rights(1) Largan Precision Co. Ltd. St. Shine Optical Co. Ltd. Taiwan Hon Chuan Enterprise Co. Ltd. Vanguard International Semiconductor Corp. Wistron NeWeb Corp. TURKEY—0.4% Turkiye Sise ve Cam Fabrikalari AS(1) UNITED KINGDOM—19.0% Aberdeen Asset Management plc Ashtead Group plc ASOS plc(1) Carphone Warehouse Group plc(1) Chariot Oil & Gas Ltd.(1) Croda International plc GKN plc Imagination Technologies Group plc(1) International Personal Finance plc John Wood Group plc Michael Page International plc Paragon Group of Cos. plc Premier Oil plc(1) Rightmove plc Rotork plc Shaftesbury plc Spectris plc International Opportunities – Schedule of Investments FEBRUARY 28, 2011 (UNAUDITED) Shares Value Spirax-Sarco Engineering plc TOTAL COMMON STOCKS& RIGHTS (Cost $91,766,592) TEMPORARY CASH INVESTMENTS — 0.6% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Bank of America Securities, LLC, (collateralized by various U.S. Treasury obligations, 5.00%-5.50%, 8/15/28-5/15/37, valued at $612,657), in a joint trading account at 0.14%, dated 2/28/11, due 3/1/11 (Delivery value $600,002) TOTAL TEMPORARY CASH INVESTMENTS (Cost $606,682) TOTAL INVESTMENT SECURITIES—99.5% (Cost $92,373,274) OTHER ASSETS AND LIABILITIES — 0.5% TOTAL NET ASSETS — 100.0% Market Sector Diversification (as a % of net assets) Industrials 26.4% Consumer Discretionary 20.4% Materials 17.1% Information Technology 15.9% Energy 8.7% Financials 5.9% Health Care 3.5% Consumer Staples 1.0% Cash and Equivalents* 1.1% * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt (1)Non-income producing. International Opportunities – Schedule of Investments FEBRUARY 28, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Foreign Common Stocks & Rights – Temporary Cash Investments – Total Value of Investment Securities – International Opportunities – Schedule of Investments FEBRUARY 28, 2011 (UNAUDITED) 3. Federal Tax Information As of February 28, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings International Value Fund February 28, 2011 International Value – Schedule of Investments FEBRUARY 28, 2011 (UNAUDITED) Shares Value COMMON STOCKS—93.9% BRAZIL—4.8% Centrais Eletricas Brasileiras SA Embraer SA ADR Petroleo Brasileiro SA-Petrobras ADR Vale SA Preference Shares ADR CANADA—0.3% Husky Energy Inc. FRANCE—11.7% Alstom SA AXA SA Carrefour SA Cie Generale des Etablissements Michelin, ClassB Credit Agricole SA France Telecom SA Sanofi-Aventis SA Thales SA Total SA Vivendi SA GERMANY—7.7% Celesio AG Deutsche Lufthansa AG(1) Deutsche Post AG Merck KGaA RHOEN-KLINIKUM AG SAP AG Siemens AG ADR HONG KONG—6.3% AIA Group Ltd.(1) Cheung Kong Holdings Ltd. China Mobile Ltd. Hutchison Whampoa Ltd. ITALY—1.2% ENI SpA UniCredit SpA JAPAN—4.6% ITOCHU Corp. Nintendo Co. Ltd. Nissan Motor Co. Ltd. Sony Corp. Trend Micro, Inc. NETHERLANDS—7.6% Akzo Nobel NV ING Groep NV CVA(1) International Value – Schedule of Investments FEBRUARY 28, 2011 (UNAUDITED) Shares Value Koninklijke Philips Electronics NV Royal Dutch Shell plc B Shares SBM Offshore NV NORWAY—1.6% Telenor ASA PEOPLE'S REPUBLIC OF CHINA—5.0% China Coal Energy Co. Ltd. H Shares China Shenhua Energy Co. Ltd. H Shares China Telecom Corp. Ltd. H Shares Shanghai Electric Group Co. Ltd. H Shares RUSSIAN FEDERATION—1.1% OAO Gazprom ADR SINGAPORE—3.1% DBS Group Holdings Ltd. United Overseas Bank Ltd. SOUTH KOREA—7.9% Hana Financial Group, Inc. Hyundai Motor Co. KB Financial Group, Inc. Samsung Electronics Co. Ltd. Shinhan Financial Group Co. Ltd. SPAIN—2.1% Telefonica SA ADR SWEDEN—0.6% Telefonaktiebolaget LM Ericsson B Shares SWITZERLAND—6.3% ACE Ltd. Basilea Pharmaceutica(1) Lonza Group AG Roche Holding AG Swiss Reinsurance Co. Ltd. TAIWAN (REPUBLIC OF CHINA)—2.7% Compal Electronics, Inc. Lite-On Technology Corp. Siliconware Precision Industries Co. Taiwan Semiconductor Manufacturing Co. Ltd. THAILAND—1.3% Bangkok Bank PCL TURKEY—0.6% Turkcell Iletisim Hizmet AS ADR UNITED KINGDOM—17.4% Aviva plc BAE Systems plc BP plc G4S plc International Value – Schedule of Investments FEBRUARY 28, 2011 (UNAUDITED) Shares Value GlaxoSmithKline plc HSBC Holdings plc (Hong Kong) International Consolidated Airlines Group SA(1) Kingfisher plc Marks & Spencer Group plc National Grid plc Pearson plc Rentokil Initial plc(1) Rexam plc Unilever plc Vodafone Group plc TOTAL COMMON STOCKS (Cost $21,556,339) TEMPORARY CASH INVESTMENTS — 5.3% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 5.25%, 2/15/29, valued at $102,098), in a joint trading account at 0.12%, dated 2/28/11, due 3/1/11 (Delivery value $100,000) Repurchase Agreement, Bank of America Securities, LLC, (collateralized by various U.S. Treasury obligations, 5.00%-5.50%, 8/15/28-5/15/37, valued at $1,429,533), in a joint trading account at 0.14%, dated 2/28/11, due 3/1/11 (Delivery value $1,400,005) TOTAL TEMPORARY CASH INVESTMENTS (Cost $1,514,788) TOTAL INVESTMENT SECURITIES—99.2% (Cost $23,071,127) OTHER ASSETS AND LIABILITIES — 0.8% TOTAL NET ASSETS — 100.0% Market Sector Diversification (as a % of net assets) Financials 24.2% Telecommunication Services 12.8% Energy 11.6% Information Technology 10.2% Consumer Discretionary 9.9% Industrials 9.8% Health Care 9.2% Materials 4.1% Utilities 1.1% Consumer Staples 1.0% Cash and Equivalents* 6.1% * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt CVA - Certificaten Van Aandelen Non-income producing. International Value – Schedule of Investments FEBRUARY 28, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. International Value – Schedule of Investments FEBRUARY 28, 2011 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund's portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Foreign Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – 3. Federal Tax Information As of February 28, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings NT Emerging Markets Fund February 28, 2011 NT Emerging Markets – Schedule of Investments FEBRUARY 28, 2011 (UNAUDITED) Shares Value COMMON STOCKS—98.8% BRAZIL—14.3% BR Malls Participacoes SA Cia de Bebidas das Americas Preference Shares ADR Itau Unibanco Holding SA Preference Shares MRV Engenharia e Participacoes SA Natura Cosmeticos SA PDG Realty SA Empreendimentos e Participacoes Petroleo Brasileiro SA-Petrobras ADR Vale SA Preference Shares CANADA—0.8% Pacific Rubiales Energy Corp. HONG KONG—8.6% C C Land Holdings Ltd. China Merchants Holdings International Co. Ltd. China Overseas Land & Investment Ltd. China Unicom (Hong Kong) Ltd. CNOOC Ltd. Comba Telecom Systems Holdings Ltd. GCL Poly Energy Holdings Ltd.(1) Xinyi Glass Holdings Ltd. HUNGARY—0.5% OTP Bank plc(1) INDIA—5.8% Crompton Greaves Ltd. HDFC Bank Ltd. ICICI Bank Ltd. Infosys Technologies Ltd. Mundra Port and Special Economic Zone Ltd. Tata Motors Ltd. INDONESIA—2.7% PT Astra International Tbk PT Bank Rakyat Indonesia (Persero) Tbk PT Indofood CBP Sukses Makmur Tbk(1) PT Perusahaan Gas Negara PT Semen Gresik (Persero) Tbk MALAYSIA—1.8% CIMB Group Holdings Bhd MEXICO—3.4% Alfa SAB de CV, SeriesA America Movil SAB de CV, SeriesL ADR Grupo Mexico SAB de CV, SeriesB Wal-Mart de Mexico SAB de CV PEOPLE'S REPUBLIC OF CHINA—14.7% AAC Acoustic Technologies Holdings, Inc. NT Emerging Markets – Schedule of Investments FEBRUARY 28, 2011 (UNAUDITED) Shares Value Baidu, Inc. ADR(1) China BlueChemical Ltd. H Shares China Liansu Group Holdings Ltd.(1) China National Building Material Co. Ltd. H Shares China Oilfield Services Ltd. H Shares Ctrip.com International Ltd. ADR(1) Dongfeng Motor Group Co. Ltd. H Shares Focus Media Holding Ltd. ADR(1) Industrial & Commercial Bank of China Ltd. H Shares Mongolian Mining Corp.(1) Ping An Insurance Group Co. of China Ltd. H Shares Sany Heavy Equipment International Holdings Co. Ltd. Sateri Holdings Ltd.(1) Tencent Holdings Ltd. Xingda International Holdings Ltd. ZTE Corp. H Shares POLAND—0.6% Powszechna Kasa Oszczednosci Bank Polski SA RUSSIAN FEDERATION—6.7% CTC Media, Inc. Magnit OJSC GDR NovaTek OAO GDR Rosneft Oil Co. OJSC GDR Sberbank of Russia SOUTH AFRICA—6.6% Barloworld Ltd. Exxaro Resources Ltd. Impala Platinum Holdings Ltd. MTN Group Ltd. Naspers Ltd. N Shares Sasol Ltd. SOUTH KOREA—15.2% Celltrion, Inc. CrucialTec Co. Ltd.(1) Doosan Infracore Co. Ltd.(1) Hyundai Heavy Industries Co. Ltd. Hyundai Motor Co. Hyundai Steel Co. LG Chem Ltd. LG Household & Health Care Ltd. Samsung Electronics Co. Ltd. SWITZERLAND—1.2% Ferrexpo plc TAIWAN (REPUBLIC OF CHINA)—9.1% Hon Hai Precision Industry Co. Ltd. HTC Corp. Synnex Technology International Corp. Taiwan Semiconductor Manufacturing Co. Ltd. NT Emerging Markets – Schedule of Investments FEBRUARY 28, 2011 (UNAUDITED) Shares Value Wistron Corp. THAILAND—3.1% Banpu PCL CP ALL PCL Kasikornbank PCL NVDR TURKEY—1.7% Tofas Turk Otomobil Fabrikasi AS Turkiye Garanti Bankasi AS Turkiye Sise ve Cam Fabrikalari AS(1) UNITED KINGDOM—2.0% Antofagasta plc International Personal Finance plc TOTAL COMMON STOCKS (Cost $82,197,092) TEMPORARY CASH INVESTMENTS — 0.6% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Bank of America Securities, LLC, (collateralized by various U.S. Treasury obligations, 5.00%-5.50%, 8/15/28-5/15/37, valued at $612,657), in a joint trading account at 0.14%, dated 2/28/11, due 3/1/11 (Delivery value $600,002) TOTAL TEMPORARY CASH INVESTMENTS (Cost $619,254) TOTAL INVESTMENT SECURITIES—99.4% (Cost $82,816,346) OTHER ASSETS AND LIABILITIES — 0.6% TOTAL NET ASSETS — 100.0% Market Sector Diversification (as a % of net assets) Information Technology 23.1% Financials 17.6% Materials 17.0% Energy 11.4% Consumer Discretionary 11.0% Industrials 8.4% Consumer Staples 5.6% Telecommunication Services 3.5% Health Care 0.8% Utilities 0.4% Cash and Equivalents* 1.2% * Includes temporary cash investments other assets and liabilities. NT Emerging Markets – Schedule of Investments FEBRUARY 28, 2011 (UNAUDITED) Notes to Schedule of Investments ADR - American Depositary Receipt GDR - Global Depositary Receipt NVDR - Non-Voting Depositary Receipt OJSC - Open Joint Stock Company Non-income producing. NT Emerging Markets – Schedule of Investments FEBRUARY 28, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. NT Emerging Markets – Schedule of Investments FEBRUARY 28, 2011 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund's portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Foreign Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – 3. Federal Tax Information As of February 28, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings NT International Growth Fund February 28, 2011 NT International Growth – Schedule of Investments FEBRUARY 28, 2011 (UNAUDITED) Shares Value COMMON STOCKS—99.0% AUSTRALIA—2.4% BHP Billiton Ltd. Wesfarmers Ltd. AUSTRIA—0.9% Erste Group Bank AG BELGIUM—1.6% Anheuser-Busch InBev NV Telenet Group Holding NV(1) Umicore SA BERMUDA—1.4% Seadrill Ltd. Signet Jewelers Ltd.(1) BRAZIL—0.9% Banco Santander Brasil SA ADR Vale SA Preference Shares CANADA—0.4% Canadian National Railway Co. DENMARK—2.3% Carlsberg A/S B Shares Novo Nordisk A/S B Shares Pandora A/S(1) FINLAND—0.6% Fortum Oyj FRANCE—11.1% Accor SA Air Liquide SA BNP Paribas Cie Generale d'Optique Essilor International SA Danone SA JC Decaux SA(1) LVMH Moet Hennessy Louis Vuitton SA Pernod-Ricard SA Publicis Groupe SA Safran SA Schneider Electric SA Technip SA GERMANY—6.6% Allianz SE BASF SE Bayerische Motoren Werke AG Fresenius Medical Care AG & Co. KGaA Kabel Deutschland Holding AG(1) Metro AG NT International Growth – Schedule of Investments FEBRUARY 28, 2011 (UNAUDITED) Shares Value SAP AG Siemens AG ThyssenKrupp AG HONG KONG—2.8% China Unicom Ltd. ADR CNOOC Ltd. Li & Fung Ltd. Sun Hung Kai Properties Ltd. INDIA—1.4% HDFC Bank Ltd. Infosys Technologies Ltd. Larsen & Toubro Ltd. INDONESIA—0.6% PT Bank Mandiri (Persero) Tbk IRELAND—0.8% Accenture plc, ClassA ISRAEL—0.8% Teva Pharmaceutical Industries Ltd. ADR ITALY—2.0% Saipem SpA UniCredit SpA JAPAN—13.2% Canon, Inc. FANUC CORP. Komatsu Ltd. Mitsubishi Corp. Mitsubishi UFJ Financial Group, Inc. Murata Manufacturing Co. Ltd. Nintendo Co. Ltd. Nissan Motor Co. Ltd. Nitori Holdings Co. Ltd. ORIX Corp. Rakuten, Inc. SOFTBANK CORP. Sumitomo Realty & Development Co. Ltd. Unicharm Corp. Yahoo Japan Corp. LUXEMBOURG—0.5% Millicom International Cellular SA MACAU—0.5% Wynn Macau Ltd. MEXICO—0.4% Grupo Financiero Banorte SAB de CV, SeriesO NETHERLANDS—4.1% ASML Holding NV CNH Global NV(1) NT International Growth – Schedule of Investments FEBRUARY 28, 2011 (UNAUDITED) Shares Value European Aeronautic Defence and Space Co. NV(1) Royal Dutch Shell plc, ClassA Unilever NV CVA NORWAY—0.9% Petroleum Geo-Services ASA(1) Yara International ASA PEOPLE'S REPUBLIC OF CHINA—2.8% Baidu, Inc. ADR(1) Ctrip.com International Ltd. ADR(1) Focus Media Holding Ltd. ADR(1) Industrial & Commercial Bank of China Ltd. H Shares ZTE Corp. H Shares POLAND—0.8% Powszechna Kasa Oszczednosci Bank Polski SA PORTUGAL—0.6% Jeronimo Martins SGPS SA RUSSIAN FEDERATION—1.3% Magnit OJSC GDR Sberbank of Russia SINGAPORE—0.4% Genting Singapore plc(1) United Overseas Bank Ltd. SOUTH KOREA—1.6% Hyundai Motor Co. Samsung Electronics Co. Ltd. SPAIN—1.9% Banco Bilbao Vizcaya Argentaria SA Banco Santander SA Inditex SA SWEDEN—5.5% Alfa Laval AB Atlas Copco AB A Shares Modern Times Group AB B Shares Sandvik AB Swedbank AB A Shares(1) Telefonaktiebolaget LM Ericsson B Shares Volvo AB B Shares(1) SWITZERLAND—9.5% Adecco SA Holcim Ltd. Kuehne + Nagel International AG Nestle SA Novartis AG Roche Holding AG NT International Growth – Schedule of Investments FEBRUARY 28, 2011 (UNAUDITED) Shares Value Sonova Holding AG Swatch Group AG (The) Syngenta AG UBS AG(1) Wolseley plc(1) Xstrata plc TAIWAN (REPUBLIC OF CHINA)—1.9% HTC Corp. Taiwan Semiconductor Manufacturing Co. Ltd. TURKEY—0.4% Turkiye Garanti Bankasi AS UNITED KINGDOM—16.1% Admiral Group plc Aggreko plc Antofagasta plc ARM Holdings plc Barclays plc BG Group plc Burberry Group plc Capita Group plc (The) Carnival plc Compass Group plc HSBC Holdings plc (Hong Kong) International Consolidated Airlines Group SA(1) Intertek Group plc Lloyds Banking Group plc(1) Reckitt Benckiser Group plc Rio Tinto plc Schroders plc Tesco plc Tullow Oil plc Vodafone Group plc Whitbread plc TOTAL COMMON STOCKS (Cost $233,969,440) TEMPORARY CASH INVESTMENTS — 1.5% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Bank of America Securities, LLC, (collateralized by various U.S. Treasury obligations, 5.00% -5.50%, 8/15/28-5/15/37, valued at $4,697,037), in a joint trading account at 0.14%, dated 2/28/11, due 3/1/11 (Delivery value $4,600,018) TOTAL TEMPORARY CASH INVESTMENTS (Cost $4,616,514) TOTAL INVESTMENT SECURITIES—100.5% (Cost $238,585,954) OTHER ASSETS AND LIABILITIES — (0.5)% TOTAL NET ASSETS — 100.0% NT International Growth – Schedule of Investments FEBRUARY 28, 2011 (UNAUDITED) Market Sector Diversification (as a % of net assets) Financials 19.0% Consumer Discretionary 16.3% Industrials 16.0% Information Technology 11.5% Materials 9.8% Consumer Staples 9.2% Energy 7.2% Health Care 5.5% Telecommunication Services 3.9% Utilities 0.6% Cash and Equivalents* 1.0% * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt CVA - Certificaten Van Aandelen GDR - Global Depositary Receipt OJSC - Open Joint Stock Company Non-income producing. NT International Growth – Schedule of Investments FEBRUARY 28, 2011 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund's portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Foreign Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – NT International Growth – Schedule of Investments FEBRUARY 28, 2011 (UNAUDITED) 3. Federal Tax Information As of February 28, 2011, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. ITEM 2.CONTROLS AND PROCEDURES. (a) The registrant’s principal executive officer and principal financial officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3.EXHIBITS. Separate certifications by the registrant’s principal executive officer and principal financial officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are filed and attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: AMERICAN CENTURY WORLD MUTUAL FUNDS, INC. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President Date: April 27, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President (principal executive officer) Date: April 27, 2011 By: /s/ Robert J. Leach Name: Robert J. Leach Title: Vice President, Treasurer, and Chief Financial Officer (principal financial officer) Date: April 27, 2011
